DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 07/21/2022. 
Claims 1-20 are currently pending and examined below. 

Double Patenting
The Examiner acknowledges the approved Terminal disclaimer filed on 07/22/2022. Accordingly, the Double Patent rejection is overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently presented. The closets prior art found to date are the following: 
Turner (US 2008/0263581 A1) discloses the concept of comparing a metatag for a commercial segment to local parameters associated with an end user to identify a commercial that should be played during the commercial segment. However, Turner fails to disclose the assigning of binary numbers to a content-presentation device and to an advertising campaign as claimed. 
Storan et al. (US 2010/0269134 A1) discloses a computer implemented method and apparatus for determining an optimal time and channel for delivery of television advertising content based on viewer profile information. The method and apparatus provide for collecting viewer profile information for a viewer and storing it in a computer memory. Viewers may be assigned to an audience segment based on a comparison of the viewer profile information thresholds with collected viewer profile information. The computer may determine an optimal time and channel for delivery of the television advertising content to a selected audience segment based on the program to be promoted information, spot information, and geographic data. However, Storan also fails to disclose the assigning of binary numbers to a content-presentation device and to an advertising campaign as claimed.
Daltayanni et al., “Automated Audience Segmentation Using Reputation Signals”, retrieved from https://luca.dealfaro.com/papers/18/kdd2018.pdf, available on August 19, 2018, discloses the concept of determining whether or not a user belongs to a particular ad audience using binary Boolean expression on user data. 
The Examiner notes that the claims are patent-eligible under 35 U.S.C. § 101 because when viewing the limitations as an ordered combination, the claim applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Additionally, the claimed invention provides improvements to the functioning of the computer and/or improvements to the technical field as explained by paragraphs [0023]-[0025] of the specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681